Name: Council Regulation (EEC) No 2936/90 of 9 October 1990 amending Regulation (EEC) No 4055/89 fixing catch possibilities for 1990 for certain fish stocks and groups of fish stocks in the regulatory area as defined in the NAFO convention
 Type: Regulation
 Subject Matter: world organisations;  economic geography;  fisheries
 Date Published: nan

 12. 10 . 90 Official Journal of the European Communities No L 281 /5 COUNCIL REGULATION (EEC) No 2936/90 of 9 October 1990 amending Regulation (EEC) No 4055/89 fixing catch possibilities for 1990 for certain fish stocks and groups of fish stocks in the Regulatory Area as defined in the NAFO Convention THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal, and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas, in accordance with Article 3 of Regulation (EEC) No 170/83, it falls to the Council to establish the total allowable catches (TACs) by stock or group of stocks, the share available for the Community and also the specific conditions under which the catches must be made ; Whereas Regulation (EEC) No 4055/89 (') fixed catch possibilities for 1990 for certain fish stocks and groups of fish stocks in the Regulatory Area as defined in the Convention and Future Multilateral Cooperation in the Northwest Atlantic Fisheries (NAFO Convention); Whereas NAFO has set the 1990 TAC for squid (IIlex) in NAFO sub-areas 3 and 4 at 1 50 000 tonnes, subject to adjustment where warranted by scientific advice ; Whereas 16 000 tonnes of the TAC have been allocated to certain Contracting Parties of NAFO ; Whereas no quota for squid (Illex) in NAFO sub-areas 3 and 4 for 1990 has been fixed by NAFO for the Commu ­ nity and Canada, the allocations to these Parties being as yet undetermined ; Whereas the sum of the Community and Canadian quotas shall not exceed the difference between the total of allocations to other Contracting Parties and the TAC ; Whereas, in the framework of its wider international obli ­ gations, the Community participates in efforts to conserve fish stocks arising in international waters ; Whereas the scientific information now available on the squid (Illex) stocks in NAFO sub-areas 3 and 4 does not allow for catch protection for 1990 ; Whereas it is appropriate consequently to limit the fishing possibilities of the Community on the stocks in the current year by a precautionary TAC, HAS ADOPTED THIS REGULATION : Article 1 The text relating to squid (Illex) in NAFO sub-areas 3 and 4 set out in Annex 1 to Regulation (EEC) No 4055/89 is hereby replaced by the text set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 9 October 1990. For the Council The President P. ROMITA (') OJ No L 24, 27. 1 . 1983, p. 1 . (2) OJ No L 389, 30. 12. 1989, p . 67. No L 281 /6 Official Journal of the European Communities 12. 10 . 90 ANNEX Stock Member States 1990 quota (tonnes)Species Geographical region Zone Squid (Illex) (') North-west Atlantic NAFO sub-areas 3 and 4 Belgium Denmark Germany Greece Spain France Irleland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 1 5 000 (2) (') The opening date for squid (Illex) fishing is 1 July 1990. (2) Precautionary TAC.